


110 HR 1499 IH: Short Sea Shipping Promotion Act of

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1499
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt from
		  the harbor maintenance tax certain commercial cargo loaded or unloaded at
		  United States ports.
	
	
		1.Short titleThis Act may be cited as the
			 Short Sea Shipping Promotion Act of
			 2007.
		2.Exemption of
			 certain commercial cargo from the harbor maintenance tax
			(a)In
			 generalSection 4462 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (i) as
			 subjection (j) and by inserting after subsection (h) the following new
			 subsection:
				
					(i)Exemption for
				certain short sea shipping cargo
						(1)In
				generalNo tax shall be imposed under section 4461(a) with
				respect to cargo contained in intermodal cargo containers and loaded by crane
				on a vessel, or cargo loaded on a vessel by means of wheeled technology—
							(A)that is loaded at a port in the United
				States and unloaded at another port in the United States or a port in Canada
				located in the Great Lakes Saint Lawrence Seaway System, or
							(B)that is loaded at
				a port in Canada located in the Great Lakes Saint Lawrence Seaway System and
				unloaded at a port in the United States.
							(2)Great lakes
				saint lawrence seaway systemFor the purposes of this subsection,
				the term Great Lakes Saint Lawrence Seaway System means the
				waterway between Duluth, Minnesota and Sept. Iles, Quebec, encompassing the
				five Great Lakes, their connecting channels, and the Saint Lawrence
				River.
						.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
